      Case 4:17-cv-00180-LCB-JEO Document 76 Filed 11/26/18 Page 1 of 4                    FILED
                                                                                  2018 Nov-26 PM 05:37
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

JOHN MILLER,                            )
                                        )
                    Plaintiff,          )      Case No. 4:17-CV-00180
                                        )
                    v.                  )
                                        )      Hon. Liles C. Burke
JEFFERSON S. DUNN, et al.,              )
                                        )
                    Defendants.         )      Jury Trial Demanded

   UNOPPOSED MOTION FOR AN EXTENSION OF TIME TO FILE
PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR SUMMARY
                        JUDGMENT

      Plaintiff, John Miller, respectfully requests that this Court extend the

deadline to file his response to Defendants’ motion for summary judgment. In

support of this motion, Plaintiff states as follows:

      1.     The Uniform Initial Order governing these proceedings sets the

deadline for Plaintiff’s response to Defendants’ motion for summary judgment as

December 3, 2018. Dkt. 29 at 14.

      2.     The undersigned counsel is responsible for Plaintiff’s response to

Defendants’ motion for summary judgment.

      3.     Undersigned counsel must prepare for seven depositions in Hall v.

County of Milwaukee , Case No. 17-cv-379 (E.D. Wis.) No. 17-cv-379 and Robles
      Case 4:17-cv-00180-LCB-JEO Document 76 Filed 11/26/18 Page 2 of 4



v. County of Milwaukee, Case No. 18-cv-1328 (E.D. Wis.) which are scheduled for

the week of December 3, 2018.

       4.     Undersigned counsel has also been traveling for the recent holiday,

placing further restraints on the time available to respond to Defendants’ motion.

       5.     Plaintiff therefore respectfully requests a 14-day extension to file his

response to Defendants’ motion for summary judgment. This extension would

result in a new deadline of December 17, 2018.

       6.     Plaintiff’s counsel has conferred with counsel for Defendants, and

they have no objection to this request, provided that Defendants also receive a 14-

day extension from December 17, 2018, for reply. This would result in a reply

deadline of January 8, 2018.

       7.     This motion is not brought in bad faith or for the purpose of delay and

no party is prejudiced by the proposed extensions.

       WHEREFORE, Plaintiff respectfully requests that this Court grant Plaintiff

a 14-day extension, until December 17, to file his response to Defendants’ motion

for summary judgment and grant Defendants a 14-day extension, until January 8,

2018, to file their reply.

                                               Respectfully submitted,


                                               /s/ Theresa Kleinhaus____
                                               Attorney for Plaintiff


                                           2
     Case 4:17-cv-00180-LCB-JEO Document 76 Filed 11/26/18 Page 3 of 4



Jon Loevy
Theresa Kleinhaus
Ruth Brown
Roshna Bala Keen
Rachel Brady
LOEVY & LOEVY
311 North Aberdeen St., 3rd Floor
Chicago, Illinois 60607
(312) 243-5900




                                     3
     Case 4:17-cv-00180-LCB-JEO Document 76 Filed 11/26/18 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I, Theresa Kleinhaus, an attorney, hereby certify that on November 26, 2018,

I caused the foregoing Plaintiff’s Unopposed Motion for an Extension of Time to

File Plaintiff’s Response to Defendants’ Motion for Summary Judgment to be filed

using the Court’s CM/ECF system, which effected service on all counsel of record.




                                            Respectfully submitted,

                                            /s/ Theresa Kleinhaus
                                            Attorney for Plaintiff




                                        4
